AVikulow, C. J.
The questions in this case are two, viz.: (1) Does the law violate the requirement of uniformity of town and county government (sec. 23, art. IV, Const.) ? and (2) Is it a special or private law for assessment or collection of taxes (sec. 31, art. IV, Const.) ?
1. The first constitutional provision above cited provides for the establishment of but “one system of town and county government, which shall be as nearly uniform as practicable.”
AArere the question whether the construction of bridges is necessarily a part of the “system of town and county government” a new one, there might be room for serious doubt about it. It is not new, however. This court after mature deliberation has held that the building of bridges and viaducts is a function of town and county government and is within the constitutional provision. State ex rel. La Valle v. Sauk Co. 62 Wis. 376, 22 N. W. 572; Wagner v. Milwaukee Co. 112 Wis. 601, 88 N. W. 577. See, also, Bryant v. *410Robbins, 70 Wis. 258, 35 N. W. 545, and State ex rel. Busacker v. Groth, 132 Wis. 283, 112 N. W. 431. The question seems no longer open. Additional force is given to these decisions by the fact that the statutes now contain a general plan or system operative throughout the state for the construction of highway bridges, including bridges over navigable rivers like the present, and this system was materially enlarged and perfected by the very legislature which passed the present act. Secs. 1318, 1319, 1320, 1321, and 1321a, Stats. The attempt to provide for the construction of this bridge in an entirely different way from that provided in the general system must be held to violate the requirement of uniformity, inasmuch as it does not appear that it is impracticable to build the same under the general system.
2. The law is clearly a special law. Does it provide for the assessment or collection of taxes ? This question must be answered in the affirmative. It has been said by this court that the constitutional provision prohibiting special legislation for assessment or collection of taxes “forbids the enactment of special laws touching the entire subject of taxation.” Kimball v. Rosendale, 42 Wis. 407; Chicago & N. W. R. Co. v. Forest Co. 95 Wis. 80, 70 N. W. 77. As this law specifically requires the two counties named to levy and collect certain fixed amounts of taxes upon presentation to the county boards of petitions showing certain facts, it is impossible to see how it can be claimed that it does not provide for both the assessment and collection of taxes.
By the Court. — Order reversed, and action remanded with directions to quash the alternative writ of mandamus.